          Case 4:20-cv-05309-PJH Document 169 Filed 12/17/20 Page 1 of 5



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Co-Lead Class Counsel
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                             PLAINTIFFS’ REQUEST FOR A
                                                     STATUS CONFERENCE REGARDING
21                     Plaintiffs,                   IMPLEMENTATION OF THE COURT’S
     v.                                              ORDERS
22

23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.
                                                             PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE
                                                                                CASE NO. 4:20-CV-5309-PJH
         Case 4:20-cv-05309-PJH Document 169 Filed 12/17/20 Page 2 of 5



 1          Class Counsel respectfully submit this request for a status conference concerning major
 2   unaddressed issues with the IRS’s processing of claims and compliance with Court Orders before
 3   the December 31, 2020 deadline for stimulus payments. The IRS has also failed to provide
 4   sufficient information regarding the volume of unprocessed paper or electronic claims, including
 5   those the Court ordered to be re-reviewed by October 24, 2020.1 ECF 50. Although Class
 6   Counsel have contacted counsel for IRS about these issues on several occasions, counsel for IRS
 7   has informed Class Counsel that he is “ignoring” Class Counsel’s messages.
 8          The issues are summarized below:
 9          1. Failure to Re-Process Claims that Should Have Received Automatic EIPs Due to
10              Being 2018 or 2019 Tax Filers, or Filing through the Non-Filer Portal Prior to
11              September 24, 2020. Class Counsel have received numerous reports that people have
12              been waiting for their re-processed claims to be paid, and that they are unable to get
13              further information from the IRS on the status of their payments. We have alerted the
14              IRS that this appears to have happened to multiple married couples, where one spouse
15              is incarcerated and the other is not, and to those claimants who returned to the IRS a
16              stimulus check paid to them in the Spring, after being contacted by the IRS with a
17              request that it be re-paid.
18          2. IRS Hotlines. Class Counsel have also received numerous reports of Class Members
19              having problems getting through to all of the IRS hotlines posted on the IRS EIP
20              website or to which IRS staff have referred Class Members. Most concerning is that
21              the IRS has flagged a large number of Class Members for identity verification and has
22              required that they verify their identities within 30 days of receiving an IRS letter by
23              calling an established IRS hotline. Unfortunately, many people in carceral settings
24              (e.g., jails) do not have access to phones, or may only call to certain pre-approved
25              telephone numbers, or have limited call time privileges, or must share phone access
26              with a large population of incarcerated people needing to use the phone. To
     1
27    While the IRS in its most recent status report described the claims it has paid out thus far, see
     ECF 161, the IRS has not provided an update on the remaining work, including the number of
28   mailed and online claims that have been received and those left to be processed.

                                                              PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE
                                                    -1-                             CASE NO. 4:20-CV-5309-PJH
         Case 4:20-cv-05309-PJH Document 169 Filed 12/17/20 Page 3 of 5



 1              compound matters, the IRS identity verification number has been in such high
 2              demand, that Class Members, and correctional professionals, have alerted Class
 3              Counsel that they call the required number only to receive an automated message that
 4              the call volume is too high and they should call back, or are kept in a customer service
 5              queue that takes so long they lose phone privileges at their facility before getting a
 6              chance to speak with anyone. In effect, this process is denying valid claims.
 7          3. Premature Closure of Online Portal. Class Counsel have received reports that the
 8              IRS prematurely closed the non-filer online portal before November 21, despite
 9              having promised to keep that process open until that date.2
10
     Dated: December 17, 2020               Respectfully submitted,
11

12
                                            By: /s/ Kelly M. Dermody
13                                                 Kelly M. Dermody
14                                              Kelly M. Dermody (SBN 171716)
                                                Yaman Salahi (SBN 288752)
15                                              Jallé Dafa (SBN 290637)
                                                LIEFF CABRASER HEIMANN
16                                               & BERNSTEIN, LLP
                                                275 Battery Street, 29th Floor
17                                              San Francisco, CA 94111-3339
                                                Telephone: 415.956.1000
18                                              Facsimile: 415.956.1008
                                                kdermody@lchb.com
19                                              ysalahi@lchb.com
                                                jdafa@lchb.com
20

21

22

23

24

25
     2
       On November 21, at 8:13 a.m. pacific time, Class Counsel received an email from an advocacy
26   organization containing the image displayed in Exhibit A to Plaintiffs’ Status Report (ECF 162),
     indicating that the online portal was closed the previous day. Class Counsel immediately alerted
27   IRS counsel, but IRS counsel has never responded to the concern raised nor offered any
     alternative to processing the prematurely blocked claim Class Counsel brought to defense
28   counsel’s attention.

                                                             PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE
                                                    -2-                            CASE NO. 4:20-CV-5309-PJH
     Case 4:20-cv-05309-PJH Document 169 Filed 12/17/20 Page 4 of 5



 1                                  Eva Paterson (SBN 67081)
                                    Mona Tawatao (SBN 128779)
 2                                  Christina Alvernaz (SBN 329768)
                                    EQUAL JUSTICE SOCIETY
 3                                  1939 Harrison St., Suite 818
                                    Oakland, CA 94612
 4                                  Telephone: 415-288-8703
                                    Facsimile: 510-338-3030
 5                                  epaterson@equaljusticesociety.org
                                    mtawatao@equaljusticesociety.org
 6                                  calvernaz@equaljusticesociety.org
 7                                  Lisa Holder (SBN 212628)
                                    Law Offices of LISA HOLDER
 8                                  Equal Justice Society, Of Counsel
                                    P.O. Box 65694
 9                                  Los Angeles, CA 90065
                                    Telephone: 323-683-6610
10                                  lisaholder@yahoo.com
11                                  Co-Lead Class Counsel
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE
                                       -3-                            CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 169 Filed 12/17/20 Page 5 of 5



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on December 17, 2020, I caused the foregoing to be electronically
 3   filed and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4
                                                         /s/ Kelly M. Dermody
 5                                                           Kelly M. Dermody
 6
     2099447.2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE
                                                       -4-                             CASE NO. 4:20-CV-5309-PJH
